DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following:  
Specification, paragraph [0038], “of Fig. 16” should be “of Fig. 17”, and paragraph [0039], “of Fig. 16” should be “of Fig. 18”.
Specification, paragraph [0044], line 3, word(s) appear to be missing after “of the”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the fluid” (claim 1, line 5) and “the first inlet baffle” (claim 10, last line; did Applicant intend to claim “the first baffle”?).
 Claim 1, last section, the limitation of “the filter system is configured to direct the fluid…and to divert the fluid…” is unclear since the recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the filter system in a certain 
Claim 15, lines 3-5, the limitation of “the fluid flow separation chamber configured to slow a flow of the fluid…” is unclear since the recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the separation chamber in a certain manner.  Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).  Did Applicant intend to claim “a means for slowing the flow of fluid” which would include the corresponding structures found in [00106] of the specification.
Claims 2-17 are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 7-9, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (U.S. 5,626,748).

    PNG
    media_image1.png
    428
    486
    media_image1.png
    Greyscale

Rose teaches a filter system comprising a filter chamber body having a chamber base and at least one chamber wall that extends up from the chamber base (tanks 11 and 10 having a common wall therebetween that extends from the floor of the tanks or the top of the trailer); a chamber inlet (e.g. outlet 36, shown in figure 4, of tank 8 that communicates with each of the tanks 10, 11); a chamber outlet (e.g. the inlet shown in figure 6, of heavy metal removal tank 12 that 

As for claim 14, as explained in col. 5, lines 23-34, the filter chamber body includes a (hydrocarbon) fluid level sensor (the pipe spool piece) that senses the hydrocarbon fluid level in the outlet of the tanks 10 or 11 by turning solid and blocking flow therethrough, which results in an upstream bypass valve normally open to primary filter 10 to close switch to the other filter.

Claims 1-2, 4-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McInnis et al. (U.S. 8,221,632 B2), hereinafter “McInnis”.

    PNG
    media_image2.png
    418
    327
    media_image2.png
    Greyscale
As shown, McInnis teaches a filter chamber 14 including an inlet (top) and an outlet 18.  Fluid flows from the inlet into flow paths, each including a respective hydrocarbon filter or filters (each of filtering annular portions 44 are considered a filter).  As can be deduced from the filter, once the filters of the first subset (those below fluid level) become saturated, the level of fluid within the filters would rise vertically [as in claim 13] and then flow through other “subsets” thereabove.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rose.  Having a third or another subset comprising at least one hydrocarbon filter is a respective flow path would have been obvious since duplication of parts is within ordinary skill (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It also would have been obvious, since Rose desires prolonging operation before maintenance or replacement must be performed (col. 5, lines 13-16).  Also designating which of the filters is the third or “another” subset would have been obvious since such is arbitrary and/or would result in no patentable difference.  
 
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rose in view of Jacocks et al. (U.S. 4,425,239).

Rose also teaches a fluid flow separation chamber 6 (figures 1 and 3) upstream from the filter chamber body (10, 11) that includes baffles 24 for slowing down the fluid causing hydrocarbons to rise to an upper surface of the fluid.  He doesn’t specify a hydrocarbon sensor or the step of sensing a threshold of hydrocarbons in the separation chamber, but such is taught by Jacocks.  Jacocks teaches an interface sensor 36 or hydrocarbon sensor that functions to close a valve in response to detecting a threshold amount of hydrocarbons in the fluid preventing further flow of fluid through the outlet of the separation chamber (col. 3, line 51 to col. 4, line 2) [as in claims 15-17 and 19-20].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the hydrocarbon sensor and closing valve of Jacocks in the separation chamber of Rose, since such would provide an indication that a blockage is present or that maintenance is required in tank 6 and also the benefit of preventing an excessive amount of hydrocarbons downstream thereof.     

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Pertinent Art  
Before amending the claims Applicant should also consider the following:  

    PNG
    media_image3.png
    40
    365
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    490
    media_image4.png
    Greyscale

DE ‘486 teaches a filter chamber body 14 including vertically spaced hydrocarbon filters 141, 141’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778